Citation Nr: 1015874	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-07 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine and chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active duty from September 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for chronic low back pain.

The case was previously before the Board in April 2008 
wherein the Board denied the benefits sought on appeal.  The 
appellant appealed the Board's April 2008 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In June 
2009, his representative and VA's Office of General Counsel, 
representing the Secretary of VA, filed a Joint Motion 
requesting that the Court vacate the Board's decision and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an order in July 
2009, granting the Joint Motion, and returned the case to the 
Board.  In August 2009, the Board remanded the case to the RO 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The August 2009 Board remand requested the RO to obtain the 
ship's logs for the USS Southerland, dating from January 1, 
1961, to Dec 31, 1962, from the National Archives and Records 
Administration, Modern Military Records (National Archives).  
The Board specifically noted that efforts to obtain these 
records should not be abandoned unless a negative reply that 
the records do not exist or are unavailable is received.

The Board is obligated by law to ensure that the agency of 
original jurisdiction (AOJ) complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the AOJ is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

After reviewing the claims file, the Board finds that there 
has not been substantial compliance with its August 2009 
remand.  The RO sent a letter requesting the records to the 
National Archives in September 2009.  In an October 2009 
letter, the National Archives notified the RO that the deck 
log for the period requested would total in excess of 1000 
pages, and requested additional information.  The RO sent a 
second request for the records in January 2010.  In a March 
2010 letter, the National Archives notified the RO that the 
request for copies of approximately 1600 pages of the deck 
log was unreasonable.  The letter explained that each request 
needs to be as narrowly framed in terms of chronology and 
content as possible.  The RO did not make any additional 
requests to the National Archives for the records.

The National Archives response indicates that the ship's logs 
exist and are available, provided the RO makes a more 
specific request.  Therefore, the Board finds that the RO has 
not substantially complied with the August 2009 Board remand.  
In his April 2003 notice of disagreement, the appellant 
stated that he was injured in February 1962 after falling off 
a ladder while loading ammunition into the storage 
compartment on the ship.  As the appellant has provided the 
month of his alleged injury, the RO should request the deck's 
logs for the USS Southerland from February 1962. 

Accordingly, the case is REMANDED for the following action:

1. Contact the National Archives and 
Records Administration, Modern Military 
Records (National Archives), for ship's 
logs for the USS Southerland from February 
1962.  Efforts to obtain these records 
should not be abandoned unless a negative 
reply that the records do not exist or are 
unavailable is received.  If additional 
information is requested by the National 
Archives, the RO should contact the 
appellant to obtain more specific 
information about the incident and, if he 
provides additional information, make a 
more specific request.

2.  After acquisition of the requested 
records or receipt of a negative reply, 
readjudicate the issue on appeal of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine and chronic lumbar strain.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

